       Case 2:20-cv-00013-KS-RPM Document 21 Filed 08/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


DEWITT PEYTON                                                                   PLAINTIFF


VS.                                               CIVIL ACITON NO. 2:20-cv-13-KS-RPM


COMMISSIONER OF SOCIAL SECURITY


                                             ORDER

       THIS CAUSE IS BEFORE THE COURT to be heard on Report and Recommendation

[19] of United States Magistrate Judge Robert P. Meyers, Jr. entered herein on August 10, 2021,

after referral of hearing by this Court, no objections having been filed to the Report and

Recommendation, and the Court having fully reviewed the same as well as the record in this

matter, and being fully advised in the premises finds that the Report and Recommendation

should be adopted as the opinion of this Court.

       IT IS THEREFORE ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and that the Commissioner’s decision be

remanded to the Commission for further consideration.

       SO ORDERED this the __26th___ day of August, 2021.



                                             ____s/Keith Starrett___________________
                                             UNITED STATES DISTRICT JUDGE
